EXAMINER COMMENTS
This action is responsive to the Response filed on 08 June 2021. Claims 1-8, 10-17, and 19-20 are pending; claims 9, 18 have been canceled. Claims 1, 10, and 19 are the independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response
In Applicant' s response dated 08 June 2021 (hereinafter Response), Applicant amended Claims 1, 10, and 19; and argued against all objections and rejections previously set forth in the Office Action dated 8 March 2021.
Applicant’s amendment to claims 1, 10, and 19 to further clarify the metes and bounds of the invention are acknowledged.
Applicant’s arguments that because each of YOON, KOCHURA, and GRECHANIK are concerned with solving different problems than that of the instant application are not persuasive. Applicant appears to argue the cited references are “non-analogous art” without using that language:  
Response page 12: More specifically, Yoon is directed to detecting the manufacturer of a device, which is a characteristic of the device which should not change for a particular device after it is detected. 
Page 13, top: The detection of a change in a Ul for controlling an external device and that is provided by an external device, as with an embodiment such as that recited in claim 1, is significantly different than the detection of a manufacture of a device, as in Yoon. For example, the Ul for controlling the external device can change, but the manufacturer of the external device will not change. Therefore, it is respectfully submitted that Yoon should not be applied in the manner suggested by the Examiner. 
However, generally, Kochura uses the recognized variations of the Ul components in an execution stage to generate an operating system-level event that specifies a functional operation of the Ul component. See, for example, the Abstract of Kochura. Therefore, Kochura is directed to a different purpose than embodiments recited, for example, in claim 1, and does not perform the “comparing” of (a) information on structure and location of a Ul element in the Ul included in the received image with (b) the information on the structure and the location of the Ul element in the Ul obtained from the received data,” as recited in claim 1.
Page 16, bottom: Grechanik is not directed to comparing similarity between images or logos on a menu screen 410 of the image providing apparatus 200 of Yoon. Here, it should be noted that the logos of Yoon appear on a menu screen (a GUI) that is already implemented in an application and already in use. Therefore, Grechanik is used in a very different environment and for a very different purpose than Yoon. Accordingly, it is respectfully submitted that Grechanik should not be combined with Yoon in the manner suggested by the Examiner.
In response to applicant's argument that the cited references are non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case: 
YOON is concerned with the same field of endeavor, e.g. recognizing UI (specifically a logo) information for an external device with a user interface to be displayed, the user interface for controlling the external device;
KOCHURA is reasonably pertinent to the particular problem as it teaches mechanisms for recognizing user interface elements; and
GRECHANIK is reasonably pertinent to the particular problem as it teaches mechanisms for recognizing user interface elements.
retraining the information on the structure and the location of the UI element in the UI obtained from the received data. An interview was held (see attached summary) and approval was obtained to address the ambiguity with an Examiner’s amendment.
In response to Applicant’s amendment to claim 1 to further distinguish over the cited references and the argument on page 18, Examiner agrees that none of YOON, KOCHURA, GRECHNIK and JEONG explicitly teach: 
based on identifying that there is a change from the UI to which the received data corresponds to the UI included in the received image: 
retraining the trained model for obtaining the information on the structure and the location of the UI element in the UI obtained from the received data, 
storing the information on the structure and the location of the UI element in the UI obtained from the received data in the at least one memory, 
matching a function of the UI included in the received image with a control button of a remote controller for controlling the electronic apparatus, and 
storing a result of the matching in the at least one memory.
The rejection under 35 USC 103 of claims 1-8 and 20 is therefore respectfully withdrawn, as well as the rejection under 35 USC 103 of claims 10-17 and 19, as each of independent claims 10 and 19 have been amended similarly to claim 1.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the independent claims was given in an interview with Paul Kravits on 1 July 2021.
The application has been amended as follows: For the claims filed 8 June 2021
In each of independent claims 1, 10, and 19 replace 
“retraining the information on the structure and the location” 
with 
“retraining the trained model for obtaining the information on the structure and the location”
In each of dependent claims 7 and 16 replace
“receiving a user command input to the electronic apparatus from a remote controller for controlling”
with
“receiving a user command input to the electronic apparatus from [[a]] the remote controller for controlling”




REASONS FOR ALLOWANCE
Claims 1-8, 10-17 and 19-20 are allowable.
The following is an examiner’s statement of reasons for allowance: As argued by Applicant, none of YOON, KOCHURA, GRECHNIK and JEONG explicitly teach the following limitations as recited in the independent claims: 
based on identifying that there is a change from the UI to which the received data corresponds to the UI included in the received image: 
retraining the trained model for obtaining the information on the structure and the location of the UI element in the UI obtained from the received data, 
storing the information on the structure and the location of the UI element in the UI obtained from the received data in the at least one memory, 
matching a function of the UI included in the received image with a control button of a remote controller for controlling the electronic apparatus, and 
storing a result of the matching in the at least one memory.
It is noted that YOON generally teaches configuring a remote controller to correspond a provider’s user interface (see e.g. [0057-0059]) by transmitting a plurality of control codes when a new device is detected [0061] after the user requests an image [0062] for image analysis in order to determine a manufacturer logo [0063] included in a menu screen. The association is stored [0093]. Note also [0105] where the processor compares images before and after a control signal to determine button matching for requested functionality. This suggests, but does not expressly disclose matching a function of the UI included in the received image with a control button of a remote controller for controlling the electronic apparatus. 
It is further noted that KOCHURA is able to perform multiple training phases (see FIG 4; note loop from Completed? (418) up to Perform UI Training (402), thus teaching retraining a trained model, however, during the training phase, KOCHURA obtains and processes new UI screen shots, rather than retraining the trained model for obtaining the information on the structure and the location of the UI element in the UI obtained from the received data. Further, KOCHURA does not teach storing the information on the structure and the location of the UI element in the UI obtained from the received data in the at least one memory {interpreted as separately from the trained or retrained model}.
The following references were also considered:
US 20180192130 A1 (LISTON) matches the function buttons available on a remote controller to available user interface commands and generates a matching user interface [0044-0045] (for example, by relabeling the UI element to match the remote control) and does not teach detecting the user interface has changed and changing the available function of a button.
US 20180203589 A1 (MENAND) [0015]  provide systems and methods for configuring remote control devices to display application dependent control frames of a remote control user interface, and for causing display of such application dependent control frames when a corresponding application is in focus (e.g., selected to be primarily displayed on a viewing device). Each remote control frame corresponds to a state of the corresponding application (e.g., particular type, menu, or screen being accessed for the corresponding application such as streaming control, menu selection, or settings) that may be displayed on a viewing device. The remote control frame may comprise one or more selectable components (e.g., buttons, icons, tabs), images (e.g., logos), text, or functionalities (e.g., swipes) specific to the corresponding application. [0017] …The methodologies including running a plurality of applications at a receiver device. The logic then detects a switch command that causes a background application to become a primary application. The logic switches the background application to become the primary application, whereby the switch causes a previous primary application to become a new background application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMY M LEVY/Primary Examiner, Art Unit 2179